Citation Nr: 1641445	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  12-20 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 0 percent for bilateral pes planus.

2.  Entitlement to a disability rating in excess of 0 percent for right hammer toes.

3.  Entitlement to a disability rating in excess of 0 percent for left hammer toes.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by: The American Legion 


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from July 1977 to October 1981.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the RO in Jackson, Mississippi.

In January 2011 and March 2013, the Veteran presented testimony at hearings before the RO.  A transcript of each hearing is associated with the claims file.

Although the appeal originally included the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), the Veteran specified on the July 2012 VA Form 9 that he did not wish to perfect an appeal as to that issue.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's bilateral pes planus disability has been manifested by mild pes planus.  

2.  For the entire period on appeal, the Veteran's hammer toes disabilities have not affected all toes on either foot.  

3.  The Veteran does not have a psychosis; a current psychiatric disorder is not etiologically related to service and is not related by causation or permanent worsening beyond its natural progress to any service-connected disability.  

CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 0 percent for bilateral pes planus have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

2.  The criteria for a disability rating higher than 0 percent for right hammer toes have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5282 (2016).

3.  The criteria for a disability rating higher than 0 percent for left hammer toes have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5282 (2016).

4.  An acquired psychiatric disorder was not incurred in service and is not proximately due to or a result of, or aggravated by, a service-connected disability; a psychosis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Rating Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The current appeal arises from a claim of entitlement to service connection for multiple foot disabilities received at the RO on July 31, 2009.  In a January 2010 rating decision, VA granted service connection for bilateral pes planus and assigned a 0 percent rating under Diagnostic Code 5276, effective July 31, 2009.  VA also granted service connection for bilateral hammer toes and assigned separate ratings of 0 percent for each foot under Diagnostic Code 5282, effective July 31, 2009.  

Diagnostic Code 5276 applies to the condition of flatfoot, acquired.  With respect to a bilateral condition, a 50 percent rating is available for pronounced flatfoot characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achillis on manipulation, not improved by orthopedic shoes or appliances.  A 30 percent rating is available for severe flatfoot, characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 10 percent rating is available for moderate flatfoot, characterized by weight-bearing line over or medial to great toe, inward bowing of the tendo-Achillis, pain on manipulation and use of the feet, bilateral or unilateral.  For mild flatfoot, a 0 percent rating is for assignment.  38 C.F.R. § 4.71a, Diagnostic Code 5276. 

Diagnostic Code 5282 applies to the condition hammer toe and provides a maximum rating of 10 percent for all toes, unilateral, without claw foot.  38 C.F.R. § 4.71a, Diagnostic Code 5282.

The report of VA examination in December 2009 reveals complaint of intermittent stabbing and aching pain in the forefoot of both feet with occasional swelling.  Flare-ups were described as occurring 3 times per week when the Veteran walks more than 150 yards at a time or stands more than 30 minutes at a time.  The flare-ups subside in 30 minutes after sitting and elevating his legs, soaking his feet in Epsom salt water, and massaging his feet with analgesic cream.  The Veteran was described as independent with ambulation without assistive devices.  Examination revealed no painful motion, edema, instability, or weakness.  There was tenderness on palpation on the dorsal aspect of both feet.  There were no callosities, skin breakdown, or unusual shoe-wear with respect to either foot.  Dorsalis pedis pulses were full.  There were "mild" hammer toes noted on the right, from the 2nd to the 5th toe, and on the left, on the 4th 5th toes.  Both longitudinal arches were slightly decreased with normal alignment of both Achilles tendons on weightbearing and nonweightbearing, with no pain elicited on manipulation.  There was normal alignment of the forefoot and midfoot, bilaterally, which was nonpainful with manipulation.  There was normal active movement of the first metatarsal-phalangeal joint of both great toes.  The Veteran could stand on one leg, and toe-and-heel walk.  Gait was normal and unaided.  Diagnoses included "mild" pes planus and hammer toes, bilaterally.

The report of a VA examination in February 2011 reveals the Veteran's complaint of pain predominantly in his ankles; however the toes were painful as well.  The examiner noted no weakness in either foot and no clear stiffness in either foot.  According to the examiner, the Veteran was vague about this and stated that he has pain from the toes stubbing the ground.  He also stated there was swelling in both feet; and, on rare occasions, redness in both feet.  He complained of numbness in both feet and of hearing the bones in both ankles popping.  The Veteran was not aware of any heat or fatigability.  Standing and walking create more pain.  He noted that swelling was more noticeable at the end of the day.  He stated the pain was a 7/10 or 8/10 in severity in both feet, predominantly across the toe area, but he also in the ankles.  He stated the pain occurred daily or every other day, on average, and subsided in under 1 hour in both feet.  There was no additional limitation of motion or functional impairment during flare-ups.  He had corrective shoes and inserts.  These worked fairly well for relief of the pain, at least initially, but are less effective currently.  He is able to perform the activities of daily living and has only pain with movement of his feet.  There is no known foot trauma.  He is able to stand 10-15 minutes and is able to walk one-quarter mile. 

On examination, there was no objective evidence of painful motion, edema, instability, or weakness, in either foot.  There was subjective tenderness in both ankles, but less tenderness noted in the metatarsal-phalangeal joints, bilaterally.  There was no tenderness along the sole of either foot.  The Veteran's gait was very slow and there was a very slight limp which appeared to favor the right leg.  There was no evidence for calluses or skin breakdown.  There was no unusual shoe-wear pattern.  The Veteran's skin appeared to be normal and intact, and there was no evidence of vascular damage.  Pulses are 2+ and symmetrical.  There was no high arch or clawfoot.  The right foot hammer toes were described as very slight.  There was a normal alignment of both Achilles tendons on weight-bearing and nonweightbearing.  There was no evidence for pain elicited on manipulation of either Achilles tendon.  There was a normal alignment of the forefoot and midfoot which was nonpainful with manipulation, bilaterally.  There was normal active movement of the first metatarsal-phalangeal joint of both great toes.  There was no clear evidence for hallux valgus on either foot. 

February 2010 X-rays were noted as showing no acute fracture or dislocation or erosion.  There was a mild hallux valgus deformity, bilaterally.  Small calcaneal enthesophytes were present, bilaterally.  Visualized bone joint and soft tissue structures were otherwise unremarkable.  

The February 2011 VA examiner noted that the Veteran was receiving injections for pain; however, this was not to assist with the pain associated with either hammer toe or with pes planus, but for a possible neuroma.  This condition was found not to be related to the flat feet or the hammer toes.  The ankle pain was also not related to either flat feet or hammer toes.  The examiner opined that the diagnosis of flat feet was "dubious" and that his foot conditions would not affect normal employability in any way that can be imagined.  

A February 11, 2010, Podiatry Clinic Note reveals complaint of pain at the first metatarsal-phalangeal joints of both feet with prolonged standing and walking.  X-rays were relatively "noncontributory."  No arthrosis was identified radiographically.  Clinical examination revealed that he had some mild hypermobility of both first rays and some mild discomfort with passive range of motion of the first metatarsal-phalangeal joints.  He had mild hammer toe deformities on the 2nd, 3rd, and 4th toes, bilaterally (VBMS record 03/15/2010).

An April 23, 2012, VA Primary Care Note reveals bilateral feet flat feet with no swelling but a little tenderness laterally (Virtual VA record 07/16/2012).

The report of a VA examination in August 2013 reveals The Veteran's complaint of pain mostly on the lateral toes, but also across the soles of the feet at the metatarsal-phalangeal joint area, and pain at the heels, identified as the sole of the heel.  He reported pain over the dorsum of the feet if he wears dress shoes that have a hard sole or if he does not wear the shoes provided through VA Podiatry.  He denied weakness, stiffness, redness, or heat, but reported intermittent swelling in the feet and ankles, as well as a numb feeling over the medial aspect of both great toes.  Corrective shoes and shoe inserts were said to work fairly well for relief of the pain.  The Veteran reported that pain is an 8/10 in severity in both feet and occurs daily.  Hammer toes affect 2-4th toe of each foot.  Hallux valgus was described as asymptomatic.  There were no other foot conditions.  Skin and pulses were normal.  There was a 10-degree angulation of both great toes, which was actually not quite sufficient for a hallux valgus diagnosis.  There was subjective tenderness without evidence of swelling or redness or edema.  Examination was not suggestive of plantar fasciitis.  Hallux valgus and neuromas were found unrelated to service-connected conditions.  There was no arthritis.  

Regarding pes planus, the examiner found pain on manipulation and use of both feet.  Pain was accentuated on use, but not manipulation.  There was no indication of swelling on use or characteristic calluses.  Symptoms were relieved by arch supports or built up shoes or orthotics.  Findings were positive, bilaterally, for decreased longitudinal arch height on weight-bearing.  Findings were negative for objective evidence of marked deformity of the foot (pronation abduction etc); marked pronation of the foot; weight-bearing line over or medial to the great toe; lower extremity deformity other than pes planus causing alteration of the weight bearing line; inward bowing of the Achilles tendon (i.e. hind foot valgus with lateral deviation of the heel); marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation; and scars (surgical or otherwise).  The examiner was able to get a finger between the foot and floor without difficulty on weight bearing which was found to be indicative of "very mild flat feet."

After a review of all of the evidence, the Board finds that a compensable disability rating is not warranted for bilateral pes planus.  The rating schedule clearly calls for a 0 percent rating where pes planus is mild and relived by a built-up shoe or arch supports.  In this case, the clinical evidence questions whether a diagnosis of flat feet is even supported, but uniformly describes it as, at the worst, mild, and relieved by orthotics.  

The Board understands that the Veteran's feet are painful.  However, the Veteran has multiple foot and ankle conditions which are not all service-connected.  The Board must determine, based on the medical evidence, the severity of the service-connected foot disabilities as distinguished from nonservice-connected disabilities.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here, the medical evidence establishes that the Veteran's flat feet are no more than mild, and this finding is directly probative with respect to the appropriate rating under Diagnostic Code 5276.

Regarding the Veteran's hammer toes, the rating schedule only permits a compensable rating if all toes are affected.  Here, the medical evidence uniformly finds that not all toes, but only certain toes, on each foot, are affected.  The August 2013 examiner found that hammertoes affect the 2nd and 4th toe each foot.  The December 2009 examiner found that they affect the 2nd to the 5th toe and on the right foot and the 4th and 5th toes on the left.  The February 2011 examiner found that hammertoes affect the 2nd, 3rd, and 4th toe on the right and left, but predominantly the 4th toe.  

The Board has considered the applicability of 38 C.F.R. § 4.7, which requires that the higher of two ratings be assigned if the symptomatology more nearly approximates the higher rating.  While not a precedential opinion, the United States Court of Appeals for Veterans' Claims (Veterans Court) addressed a similar fact pattern in the single-judge decision of Russell v. Nicholson, 24, Vet. App. 188 (2007).  The Veterans Court held that, because the 10 percent disability rating clearly requires that "[a]ll toes" be affected, a Board decision denying such a rating was plausible, given that the hammer toe condition in that case did not affect all toes, and 38 C.F.R. § 4.7 did not apply.  The Board finds that the rating criteria are unambiguous that all toes must be affected for application of a compensable rating and therefore, a compensable rating is not warranted.  

The Board has considered whether any other diagnosis is appropriate.  However, rating by analogy is not appropriate where the service-connected conditions have a specific diagnostic code.  When a condition is specifically listed in the Schedule, it may not be rated by analogy.  See Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating... may be assigned only where the service-connected condition is 'unlisted.'").  The Veterans Court rejected the Appellant's contention that to rate under Diagnostic Code 5284, for "Foot injuries, other", would not be rating by analogy; to do so would ignore the plain meaning of the term "other", and would make the remaining eight foot-related diagnostic codes redundant. 

In this case, both service-connected conditions have a specific diagnostic code, which have been appropriately applied.  The diagnosed hallux valgus and neuroma are not service-connected conditions, and they have been found not to be related to the service-connected conditions.  

In sum, the Veteran's mild pes planus and hammer toes do not warrant a compensable rating.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected foot disorders are manifested by signs and symptoms such as pain and lack of endurance which impair his ability to stand and walk for long periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the foot provide disability ratings on the basis of pain and impaired alignment of the feet.  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  

For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing, walking, and use of his feet.  There is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In so finding, the Board notes that the Veteran has not identified or asserted that the collective and combined effect of all of the Veteran's service connected disabilities have rendered the rating schedule for the feet inadequate.  

Service Connection Claim

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Psychoses are included among the enumerated chronic diseases.  However, PTSD and other non-psychotic mental disorders, such as major depressive disorder, are not included.  

In order for a psychosis to have become manifest to a degree of 10 percent, there must be a diagnosis that conforms to 38 C.F.R. § 3.384 (2016) and evidence to substantiate that the disease produces occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, that symptoms are controlled by continuous medication.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

The term "psychosis" is defined as any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition of the American Psychiatric Association (DSM-5): (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to Another Medical Condition; (d) Other Specified Schizophrenia Spectrum and Other Psychotic Disorder; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; and (h) Substance/Medication-Induced Psychotic Disorder.  See 38 C.F.R. § 3.384. 

Service connection for posttraumatic stress disorder requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f)

If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(4).

If a posttraumatic stress disorder claim is based on in-service personal assault, e.g., physical or sexual assault), evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(1)(5).

The Board notes initially that, while the rating schedule uses the term "mental disorders," the Board uses the term "acquired psychiatric disorders" as essentially synonymous with that term.  The term "acquired psychiatric disorder" excludes Axis II personality disorders, but includes PTSD, psychoses, and other Axis I diagnoses contained in the DSM-5.  

Service treatment records reveal no treatment for or diagnosis of an acquired psychiatric disorder at any time during service.  The Veteran does not contend that he was treated for a acquired psychiatric disorder during service.  His assertions regarding onset of symptoms have not been consistent.  However, in a January 2014 written submission (VA Form 646), his representative asserted that "his psychiatric symptoms began while on Active Duty."

After service, there is no record of treatment for any acquired psychiatric disorder for over 25 years.  The Veteran has asserted that his first psychiatric treatment was in 1992 while he was incarcerated.  

With reference to the presumptive criteria set out above, the Board finds that there was no manifestation of a psychosis in service or within one year of service separation.  Indeed, the Veteran has several psychiatric diagnoses; however, a psychosis has not been confirmed at any time.  

While there are references to PTSD in the post-service clinical record, it would appear that major depressive disorder is the primary diagnosis used by VA treatment providers.  Nevertheless, the Board will next address the Veteran's claimed PTSD stressors.  

With respect to stressors, the Board notes that the Veteran's accounts are materially inconsistent with one another, and with the official record, and are not credible.  He has at times reported that he engaged in combat with the enemy, or received friendly fire, despite serving entirely during peacetime.  He has at times reported that he was exposed to stressful events while guarding and transporting prisoners in a Military Police Unit in Germany.  However, his service records show that he spent his entire time in Germany serving as a cook.  He has at other times attributed his stressors to post-service imprisonments in California and France, and has claimed that his depression began when he was 13 or 14.  However, he has not explained how such scenarios could support a claim for service connection.  

In a July 13, 2009, VA Homeless Program Note, the Veteran answered affirmatively as to whether he saw combat and/or was exposed to friendly fire, but provided no details (VBMS record 08/19/2009).  

In a July 13, 2009, VA Mental Health Note, he reported that he had been out of prison for 3 weeks at that time and that he went to prison in France in 1986 while working for the US Government.  He also asserted that, in 2002, he was attacked and almost killed by other inmates, and almost raped (VBMS record 02/04/2010).

In a September 12, 2009, Psychiatric Evaluation for California Disability Determination Services, the Veteran reported that he had been having bouts of depression since age 13.  He reported that his anger in his teenage years was to the point that he strangled a boy who irritated him.  He reported that he had been treated by a psychiatrist for the first time in 1992 when he was incarcerated for 12 years.  In the same report, he asserted that he was in jail for 17 years, charged for selling weapons in "friends" (presumed transcription error intending "France," based on other accounts).  According to the Veteran, he was initially incarcerated for seven years, but during his incarceration, he killed an inmate and his time was increased to 17 years (VBMS record 07/30/2009). 

In a September 21, 2009, VA Mental Health Note, he stated that he has flashbacks at night from time he killed a man in prison (VBMS record 03/09/2010).

In written correspondence received in January 2010, the Veteran reported having seen stabbings, rapes, killings, police brutality, as well as verbal and physical abuse.  He reported that he has spent 20-plus years behind bars and had to kill another inmate who attempted to rape him.  He reported that his depression started as a teenager, at 14 years of age, when he was involved in a street fight with another teenager.  He hit the other boy, who fell and hit his head on the concrete sidewalk and died.  At 17, he enlisted in the service.  He asserts that he was assigned to prisoner transport and Hawk Missile security.  He kept his depression to himself during his "20 plus years of incarceration."  He asserted that he became agoraphobic due to the constant combat between inmates.  He did not receive any help for his PTSD, anxiety, and depression, until he came to VA.

In written correspondence received in January 2010 (VA Form 21-0781a), the Veteran reported having witnessed an inmate uprising in October 1978 and was fearful for his life.  He also asserted that, prisoners being transferred to Ft. Leavenworth, Kansas, in December 1978, started a riot at the Philadelphia Naval Base.  According to the Veteran, the prisoners at "the naval base" joined prisoners from Germany and home-made weapons were produced during the "melee."  In trying to regain order, there were some stabbings and slashings.  He was in fear of his life as he and other guards had to disarm prisoners.  

In a February 20, 2010, VA History and Physical, the Veteran reported that he was in prison for 17 years in France and 3 years in California (VBMS record 03/10/2010).  

In a February 26, 2010, VA Mental Health Note, the Veteran reported that he was released from prison in June 2009 after serving time in France for embezzling and selling automatic weapons, then again served time in California for killing an inmate.  He stated that, while serving in a French prison, he was treated poorly, and was only allowed to see his family 3 times in 17 years.  He reported a history of depression prior to going to prison and reported that he was on medication for depression while in the military (VBMS record 03/10/2010).  

In the VA Form 9, the Veteran reported that, during two tours with the Army (more than 13 months), he witnessed stabbings, rapes, killings, police brutality, and verbal and physical abuse, and was in fear for his life on more than one occasion.  There were three riots by the prisoners while he was on duty at the prison. 

The Board notes that there is nothing in the Veteran's service records to substantiate his assertion that he served in any capacity guarding or transporting prisoners.  His military personnel records show that he served his entire tour of duty as a cook.  When the RO informed him that his service records (201 File) did not substantiate his assertions, he replied in the Notice of Disagreement, that his First Sergeant reassigned him as a correctional specialist because he was 6-feet tall and muscled, but that there would be no record of these duties in his service personnel file.  He did not explain why such a reassignment would not have been recorded.  At an informal hearing conference in January 2011, the Veteran reiterated that he had worked in prisoner transport in service, but he acknowledge that a lot of his current problems stemmed from years of his own incarceration after service.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The service personnel records show that, after completion of basic training at Ft. Gordon, Georgia, and Advanced Infantry Training (AIT) at Ft. Lee, Virginia, the Veteran was stationed with the 77th Military Police Detachment in Mannheim, Germany, from April 20, 1978, to March 9, 1981.  However, his duty assignment during this entire period was "cook."  His official military occupational specialty was Food Service Specialist.  This is materially inconsistent with his assertions of being involved in prisoner transportation. 

There is no question that the Veteran is competent to relate his service duties as he remembers them.  Thus, his competency is not at issue with regard to recounting the events of service.  Rather, it is the credibility of the Veteran's account which the Board finds is lacking.  Simply put, the Veteran's various accounts are inconsistent as to material details and the Board finds that the service personnel records are more reliable and convincing than these accounts.

The RO has attempted to independently corroborate the Veteran's assertions.  A February 2010 Memorandum indicates that all procedures to obtain information to corroborate the claimed stressors had been properly followed and the Veteran had not provided adequate information and detail to attempt further research. 

In light of the Board's credibility determination, the Board finds that there was no psychiatric injury or disease in service as none is shown in the service treatment records.  The Board also finds that there is no verified PTSD stressor.  The Veteran did not engage in combat with the enemy and he was not personally exposed to an event that would qualify as a PTSD stressor.  In light of his service in Germany and the US during peacetime, there is no reasonable basis to conclude that experienced combat, friendly fire, or a reasonable fear of hostile military or terrorist activity.  

With respect to the claimed personal assault involving an attempted rape, the Veteran has described this as occurring during an incarceration.  However, his service personnel records do not reflect any incarceration during his service.  He received an honorable discharge.  While personnel records note that he was AWOL for two days during AIT, there is no reference to any disciplinary action, and he was sent to his next duty assignment immediately after.  The personnel records refer to concealment of an arrest record, presumably prior to service; however, they note that a discharge for this offense had been waived.  Based on the service personnel records, the Board finds that the Veteran's assertions of a personal assault during service are not credible, and that development to alternative sources, to include obtaining a medical opinion as to the occurrence of a stressor, in accordance with Patton v. West, 12 Vet. App. 272 (1999), is not necessary to fairly decide the claim.  

In sum, as there is no verified PTSD stressor and no basis to conduct further development to verify a PTSD stressor.  And, as there is no injury or disease in service that may be related to a current acquired psychiatric disorder, the Board concludes that service connection for an acquired psychiatric disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

The Board notes that the rating claims on appeal are initial rating claims following the grant of service connection.  Therefore, no additional notice is required.  VA's duty to notify for the psychiatric claim was satisfied by a letters in January 2010, February 2010, and December 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  It is apparent from the August 2013 examination report that the examination included weight-bearing and nonweight-bearing testing.  While passive and active range of motion was not reported, the rating criteria for pes planus and hammer toes are not based on range of motion.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The RO has also obtained a thorough medical examination regarding each rating claim.  The Veteran has made no specific allegations as to the inadequacy of any examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to the psychiatric claim and that an opinion has not been obtained either with respect to nexus or to the occurrence of a stressor.  However, the Board finds that a VA examination and a VA medical opinion are not necessary in order to decide this claim.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Here, there is no treatment for psychiatric issues in service and the Board has found the Veteran's assertions of psychiatric symptoms and the occurrence of PTSD stressors in service to be non-credible.  As the only evidence that the Veteran's psychiatric disorder is related to his military service consists of his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence, the Board finds that referral for a VA medical examination is not warranted. 


ORDER

A disability rating in excess of 0 percent for bilateral pes planus is denied.

A disability rating in excess of 0 percent for right hammertoes is denied.  

A disability rating in excess of 0 percent for left hammertoes is denied.  

Service connection for an acquired psychiatric disorder is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


